WARD, Circuit Judge
(concurring). I cannot agree with the majority of the court in holding that the District Judge erred in excluding evidence of the alleged compromise made by the defendant with the revenue collector of his criminal liability for failure to make income tax returns. The check he delivered, as he says, upon the strength of the promise that no criminal action would be instituted, has never been presented by the government for payment. But, apart from this fact, Congress has by section 3229, Rev. Stá't. U. S., regulated exactly how the compromise of claims arising under the internal revenue law both before and after suit brought shall be made, and *137there is- no pretense that the provisions of this section were complied, with. In United States v. Chouteau, 102 U. S. 603, 26 L. Ed. 246, cited by the court, the compromise was made strictly in accordance with the requirements of the section, and I think the law was correctly stated in the dissenting opinion in Willingham v. United States, 208 Fed. 137, 127 C. C. A. 263, the other case cited.